Citation Nr: 1728245	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-02 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was previously remanded by the Board in September 2012, January 2015, July 2015, and September 2016.  The case has been returned to the Board for review.

In September 2016, the Board remanded the claim of entitlement to service connection for alcoholism and substance abuse, to include as secondary to service-connected PTSD for additional development.  An April 2017 rating decision granted service connection for alcoholism and substance abuse as secondary to service-connected PTSD.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997).   


FINDING OF FACT

The most probative evidence of record does not reflect that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F. 3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. §§ 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Analysis

The Veteran contends that his service-connected disability prevents him from securing or following a substantially gainful occupation.  As of May 4, 2006 the Veteran was service-connected for PTSD with Alcoholism and Drug Use Disorder, rated as 70 percent disabling.  Accordingly, the schedular percentage requirements for a TDIU are met from May 4, 2006.  

The Veteran indicated on a July 2006 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that he last worked, and had become too disabled to work, in March 2005.  He reported that he has a high school education with no additional training.  He also indicated that he most recently worked as a bartender.  The Veteran stated he has not been able to work under close supervision since he returned from Vietnam.  

The Veteran's last employer was contacted for additional information on the terms and conditions of the Veteran's employment.  In December 2012, the employer returned a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  On the form, the employer indicated that the Veteran worked up to 30 hours per week as a bartender and was laid-off in March 2006.

The Veteran submitted a statement in June 2006.  He stated he has always worked on his own because he cannot get along with people.  The Veteran further stated his last job was as a bartender without supervision, however when management changed he was laid-off because he was consuming about a gallon of rum a day while working.  

In August 2006 VA received a buddy statement from the Veteran's former employer, B. D.  B. D. stated he has known the Veteran for forty years and they previously worked together at the same plant.  B. D. stated that the Veteran did not like the work or his fellow employees and was hard to get along with, therefore the Veteran left the plant because he was not able to get along with others.  In June 2005 B. D. became the trustee of the local Eagles Lodge and the Veteran was one of the employees.  B. D. stated that the Veteran had great resistance and disdain for being treated the same as everyone else and could not conform to the new responsibilities, schedules and job description.  The Veteran became abusive to customers, fellow employees, and officers.  B. D. stated the Veteran became so disruptive with his absences, attitude, and work that the Veteran needed to be terminated.  B. D. stated the Veteran is not happy working with or around other people.

The Veteran was afforded a VA PTSD examination in July 2008.  During examination the Veteran stated he was unemployed for the past 3 years after being laid-off from his bartender job where he could consume as much alcohol as he wanted.  He stated he was laid-off due to agitation at work toward his employer.  The Veteran did not contend that his unemployment was due to the effects of his mental disorder.  The VA examiner stated the Veteran did not have total occupational and social impairment due to his PTSD signs and symptoms.    

The Veteran testified at the May 2015 Board hearing that he last worked in 2006 as a bartender and no longer works because of his PTSD and because he is not able to be around people anymore.  The Veteran further stated that he has also worked manual labor jobs as a road worker, at a fiberglass plant, and with pottery.  

The Veteran was provided a VA PTSD examination in September 2015.  The VA examiner noted the Veteran had difficulty describing his most recent work history but he indicated that one of his most recent jobs was at a fiberglass plant.  The VA examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or work like setting.  The examiner described the Veteran's level of occupational and social impairment as constituting reduced reliability and productivity.  

In August 2016 the Veteran was denied disability insurance benefits from the Social Security Administration (SSA).  On his application for benefits the Veteran wrote that he worked as a caretaker/landscaper from 1992 through 2001.  As a caretaker, the Veteran mowed lawns and performed various jobs around the house/property.  

In March 2017 the Veteran was afforded a VA PTSD examination.  At the examination, the Veteran reported that he was a bartender until 2006 when he was let go due to his alcohol use.  He further reported he has not worked since that time and described himself as unable to keep a job for more than six months.  The Veteran stated he continued to use alcohol and cannabis on a regular basis and does not see a problem with his use.  The Veteran stated he has had limited contact with mental health services and denied any individual or group counseling.  The VA examiner noted symptoms of anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner opined that the Veteran's PTSD symptoms would negatively impact his ability to interact with others in a work situation, especially with regard to working cooperatively with supervisors.  The examiner further opined that the Veteran is not likely to be a team player and tends to resent being given orders or directions.  Additionally, the Veteran is not focused on, or interested in, meeting expectations in a work environment.  The VA examiner described the Veteran's level of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

In summary, the evidence shows that the Veteran has a high school education with no further vocational training.  He most recently worked as a bartender.  The Veteran and his former employer have indicated that he left that position because of his alcohol consumption and inability to get along with fellow employees and management.  The evidence shows that the Veteran's service-connected PTSD with alcoholism and drug use disorder causes him to not get along well with other people.  The March 2017 VA examiner noted the Veteran's service-connected disability would create deficiencies in most areas such as work, school, family relations, judgement and thinking and/or mood.  

After thorough consideration of the evidence of record, the Board concludes that although the probative evidence of record shows that the Veteran likely is unable to secure or follow an occupation involving social interaction it does not show that it is at least as likely as not that the Veteran is unable to secure or follow gainful occupation consistent with his education and occupational experience solely as a result of his service-connected disability.  

In arriving at this conclusion, the Board recognizes that the Veteran's service-connected disabilities have an impact on his occupational functioning.  In that regard the March 2017 VA examiner opined that the Veteran's PTSD would limit his ability to interact with others and to properly follow orders or directions.  Furthermore, the Veteran and B. D. have presented competent and credible lay testimony that the Veteran's PTSD hinders his ability to interact with others.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness).  The Board finds these opinions and statements to be probative evidence of the Veteran's inability to perform a full range of work.  Specifically, the Veteran's PTSD with alcoholism and drug use disorder prevents him from performing work involving extensive interactions with customers and fellow employees.  

Nevertheless, the evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability.  Specifically, the July 2008 VA examiner stated the Veteran's disability did not render him unemployable.  The September 2015 VA examiner described the Veteran's ability to work as reduced reliability and productivity.  The March 2017 VA examiner found the Veteran had deficiencies in most areas, including work, judgment, and thinking and/or mood.  The Board accepts these opinions as probative evidence of the Veteran's ability to work as they were based on and are consistent with examinations of the Veteran.  

The Board acknowledges that the Veteran has been rated as 70 percent disabled due to PTSD with alcoholism and drug use disorder.  Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014).  Therefore, in assigning a 70 percent rating for the Veteran's PTSD with alcoholism and drug use disorder, VA has acknowledged that the disability has an adverse impact on the Veteran's earning capacity, and thus, his ability to be gainfully employed.  Specifically, the Veteran's 70 percent rating for PTSD with alcoholism and drug use disorder is indicative of occupational and social impairment, with deficiencies in most areas, including work.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).

Accordingly, due to his service-connected disability, the Veteran is limited to sedentary or manual work not involving social interaction.  The Board concludes that the Veteran is able to perform essentially a reduced range of sedentary and physical work and is therefore not unable to secure or follow a substantially gainful occupation due solely to his service-connected disability.  See 38 C.F.R. § 4.16 (2016). 

In determining whether the Veteran is entitled to a TDIU, the Board has considered the Veteran's level of education, special training, and previous work experience.  See 38 C.F.R. § 4.16.  As noted above, the Veteran has indicated that he has a high school education with no additional training.  The Board finds that the Veteran's high school education is not inconsistent with an ability to perform a reduced range of physical and sedentary work of an unskilled or semi-skilled nature, such as landscaping, assembly, production, or inspection work.  In addition, the Veteran has past work experience working in a plant and as a landscaper for nearly 10 years.  The Board finds that although the Veteran may no longer be able to perform his past work as a bartender, his work history would not prevent him from transitioning to a sedentary or physical occupation with the restrictions described above, or from securing or following such an occupation. 

The Board also considered the Veteran's lay statement that his service-connected disabilities prevent him from securing or following substantially gainful employment.  The Veteran's assertion that he has difficulty working with other people is consistent with the findings and opinions of the VA examiners.  Thus, the Board finds the Veteran credible in that regard, and assigns probative value to his assertions.  However, the Board notes that such difficulties are consistent with a finding that the Veteran is not unable to secure of follow a substantially gainful sedentary or physical occupation with the restrictions described above.

The Board also finds the Veteran generally credible in his belief that he is unable to secure or follow a substantially gainful occupation.  However, the Board finds that the Veteran's opinion that he is unable to secure or follow substantially gainful employment is outweighed by the other evidence of record.  Specifically, as detailed above, the medical evidence of record shows that the Veteran's service-connected disability would limit him to a reduced range of physical and sedentary work not involving social interaction.

As such, the most probative evidence of record does not establish that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his educational and occupational experience, due solely to his service-connected disability.  The Veteran is limited to physical and sedentary work not involving social interaction consistent with landscaping, assembly, production, or inspection work.  He has a high school education and a history of working in physical occupations.  The Veteran's education and occupational experience do not further limit his ability to secure and maintain substantially gainful employment with the reduced range of a sedentary and physical work described above.  As the preponderance of the evidence is against entitlement to a TDIU, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, a TDIU is not warranted.  



ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


